Spence, J.,
delivered the opinion of this court.
Of the questions raised in this- cause, the first of which we shall attempt to dispose of, is that of jurisdiction.
This court, in Drury vs. Conner, 1 Har. & Gill, 220, decided that “whoever enters upon the estate of an infant is considered in equity as entering as guardian for such infants, and after the infant comes of age he may, by bill in chancery, recover the rents and profits. And if a person so entering shall continue the possession after the infant comes of age, chancery will decree an- account against him as guardian, and carry on such account after the infancy is determined.” And this doctrine is sanctioned and maintained by the cases of Burnett vs. Whitehead, 2 P. Wms. 645 ; Morgan vs. Morgan, 1 Atkins, 489 ; and Dormer vs. Fortescue, 3 Atkins, 130. We cannot distinguish in principle the case now before us *371from that of Drury vs. Conner. The bill in this ease charges that when the complainants were infants the respondent took possession of the negroes in controversy and held and received the profits of them up to the time of filing the bill. We are unable to discover any sound reason to exclude the jurisdiction of courts of equity from affording similar relief in relation to personal estate, as it is adjudged they have in regard to the rents and profits of real estate, where infants are the parties complainants in both cases. Believing that there is no such distinction, we determine that courts of equity have jurisdiction in such cases.
The next question is as to the right of property. The testimony is obscured by the clouds which are thrown over the characters of some of the witnesses by impeachment, but we think there remains enough untarnished to satisfy our judg merits conclusively that the negroes mentioned in the proceedings belong to the complainants. The circumstances and facts of the case, the declarations of Chaney, and especially his acts in the orphans court of Anne Arundel county, might satisfy any impartial mind, that these negroes were the property of the complainants.
The admissions of Chaney are abundantly sufficient to take the case out of the statute of limitations.
We think the Chancellor erred in decreeing the defendant, Levi Chaney, to account with the plaintiffs for the hire and profits of the negro slaves from the time the same came into the possession of Levi Chaney, and the late Providence, his wife, or either of them.
This court therefore reverse this decree in this particular, and will sign a decree that the said Levi Chaney account for the hire and profits of the negro slaves from the time said Chaney intermarried with Providence Mitchell.
DECREE REVERSED JN PART,,